Title: To Benjamin Franklin from David Welsh, 18 June 1778
From: Welsh, David
To: Franklin, Benjamin


Sir
Amsterdam June 18th. 1778
I have to Enform your Honour that I maid my Escape on the 20th. of last month from Mill Prison and got Secreted at Mr. Philip Hancock’s Plymouth Dock till the 5th of this Month and on the 7 got to London whear I remained till the 12th and on the 13th. got to Harriage [Harwich] and on the 14th. Embarked in the packet for Helford Sluce [Hellevoetsluis] whear I arived the 16th. and got hear last night whear as I maid application to Mr. Hope for some assistiance but Could not get non with out your Aprobation as their is know agiant [no agent] hear. Mr. Hope Encloses this to his frind in Parris whear as he will deliver it to Your Honour Whear as I shall be obliged to stay hear till I Receive Your Honour’s assistiance and Instructions. Mr. Hancock has come Along with me and is ancious to see Your Honour. He has boar my Expences to hear and we have not cash enouf to Carrey us to Paris. I left my Brother officers all well when I left Prison. One of the Peopple Died since Capt. Johnson left us and their was two of thim Dangierousley ill when I left them. Sir I remain Your Honours most obedient Humble Servant
David WelshFormerly Secd. Leout. ofthe Lexington Belonging to the United States ofAmerica
Warmoor Straat laste Bible Ann Maugrah Wheir I loge.
 
Addressed: To / The Right Honorable / Bengiman Franklin / Esqr. Paris
Notations in different hands: David Welsh June 18. 1778 / Monsieur franklin est príe d’envoyer la reponse chez M. Vandenyver freres & C banquiers rue royale butte S. Roch a Paris.
